In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 05-1803
JOHN W. MORANSKI,
                                              Plaintiff-Appellant,

                                 v.


GENERAL MOTORS CORPORATION,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
           No. 1:04-CV-0650—David F. Hamilton, Judge.
                          ____________
 ARGUED OCTOBER 24, 2005—DECIDED DECEMBER 29, 2005
                    ____________



  Before POSNER, WILLIAMS, and SYKES, Circuit Judges.
  WILLIAMS, Circuit Judge. Several years ago, General
Motors developed what is now known as its Affinity Group
program. The program, which makes company resources
available to recognized groups, began as an outgrowth of
the company’s efforts to support employees from diverse
backgrounds and improve company performance. General
Motors’s Affinity Group Guidelines prohibit the conferral of
Affinity Group status on any group promoting or advocating
a religious position. Citing these Guidelines, General
Motors declined to grant Affinity Group status to employee
2                                               No. 05-1803

John Moranski’s proposed Christian Employee Network. We
agree with the district court that General Motors’s denial of
Affinity Group status to Moranski’s proposed group did not
discriminate against him on the basis of his religion, as the
program treats equally all groups with religious positions.
Therefore, we affirm the district court’s decision to dismiss
Moranski’s complaint for failure to state a claim upon which
relief could be granted.


                    I. BACKGROUND
  The allegations that follow are set forth in the complaint
and in the General Motors Affinity Group Guidelines
attached as an exhibit to the complaint. General Motors
(“GM”) instituted its Affinity Group program in 1999. The
program resulted from efforts to make diverse constituen-
cies feel more welcomed and valued at GM, remove barriers
to productivity for all employees, and increase market share
and customer enthusiasm in diverse market segments.
According to the Guidelines, Affinity Groups “are typically
created around an aspect of common social identity that
influences how others see them at GM.” Affinity Groups are
eligible to receive resources including the use of company
facilities and equipment for group activities and funds to
support the group’s mission.
  In order to receive Affinity Group status, General Motors
must approve the proposed group’s request for registration.
The Guidelines provide that the company will not recognize
as Affinity Groups entities organized only as the result of a
common interest or activity, such as golf or theater. The
Guidelines also explicitly list other groups that GM will not
approve for Affinity Group status, including, as relevant
here, groups that “promote or advocate particular religious
or political positions.” General Motors currently recognizes
nine Affinity Groups: People with Disabilities, the General
Motors African Ancestry Network, GM Plus (for gay and
No. 05-1803                                             3

lesbian persons), the North American Women’s Advisory
Council, the GM Hispanic Initiative Team, the GM Asian
Indian Affinity Group, the GM Chinese Affinity Group, the
GM Mid-East/South-East Asian Affinity Group, and the
Veterans Affinity Group. Membership is voluntary and
must be open to all current, salaried, full-time employees
who share a group’s goals.
  John Moranski works as a desktop computing architect at
GM’s Allison Transmission unit in Indianapolis, Indiana.
He is a born-again Christian. In December 2002, Moranski
submitted an application for recognition of the “GM Chris-
tian Employee Network” as an Affinity Group. The applica-
tion stated that the Christian Employee Network would be
an interdenominational group and would not promote a
particular church or religious denomination in the work-
place. General Motors denied Moranski’s application,
stating the company’s Affinity Group Guidelines preclude
groups that promote or advocate religious positions from
receiving Affinity Group status.
  Moranski filed a complaint with the Equal Employment
Opportunity Commission and received a Notification of
Right to Sue letter. He then filed suit in federal court,
alleging that General Motors discriminated against him on
the basis of his religion when it denied his request for
Affinity Group recognition. The district court granted
General Motors’s motion to dismiss for failure to state a
claim upon which relief could be granted, and Moranski
appeals.
4                                                 No. 05-1803

                       II. ANALYSIS
    A. Standard of Review
  We review de novo a district court’s grant of a motion to
dismiss under Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim upon which relief can be granted,
Small v. Chao, 398 F.3d 894, 897 (7th Cir. 2005), accepting
as true all well-pleaded allegations in the complaint and
drawing all reasonable inferences in the plaintiff’s favor.
Cler v. Ill. Educ. Ass’n, 423 F.3d 726, 729 (7th Cir. 2005).
Any written instrument attached to the complaint is
considered a part of the complaint. Fed. R. Civ. P. 10(c).
In this case, Moranski attached the Affinity Group Guide-
lines as an exhibit to his complaint and referred to the
Guidelines in his complaint. The district court thus properly
considered the Guidelines when it ruled on the motion to
dismiss for failure to state a claim. See Witzke v. Femal, 376
F.3d 744, 749 (7th Cir. 2004); Tierney v. Vahle, 304 F.3d
734, 738-39 (7th Cir. 2002).
  A Title VII plaintiff need not set forth allegations of a
prima facie case in the complaint. Swierkiewicz v. Sorema
N.A., 534 U.S. 506, 508 (2002). Instead, a plaintiff alleging
discrimination in violation of Title VII must only set forth
in the complaint “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Id. (quoting
Fed. R. Civ. P. 8(a)). Nonetheless, the dismissal of a
complaint for failure to state a claim is proper if “it is clear
that no relief could be granted under any set of facts that
could be proved consistent with the allegations.” Hishon v.
King & Spaulding, 467 U.S. 69, 73 (1984); see also Storey v.
Burns Int’l Sec. Servs., 390 F.3d 760, 765 (3d Cir. 2004)
(affirming dismissal for failure to state a claim of discrimi-
nation on the basis of religion and national origin in
violation of Title VII); Holman v. Indiana, 211 F.3d 399,
407 (7th Cir. 2000) (same for claim alleging sexual harass-
ment in violation of Title VII).
No. 05-1803                                                    5

    B. Denial of Affinity Group Status
  Employer-sponsored diversity initiatives have become
increasingly popular. “[M]ajor American businesses have
made clear that the skills needed in today’s increasingly
global marketplace can only be developed through exposure
to widely diverse people, cultures, ideas, and viewpoints.”
Grutter v. Bollinger, 539 U.S. 306, 330 (2003) (citing amici
briefs submitted by leading American corporations). In an
effort to, among other things, support employees of diverse
backgrounds, some employers officially recognize employee
groups organized on the basis of aspects of social identity.
Some of these companies, including Intel (which recognizes
groups including the Intel Baha’i Group, Intel Bible-Based
Christian Network, Intel Jewish Community, and Intel
Muslim Employee Group)1 and Texas Instruments (the
company supports diversity initiatives including the
Christian Values Initiative and Muslim Initiative)2 recog-
nize groups that, although open to both members and non-
members of the religion, are organized on the basis of a
religious affinity.
  General Motors, although it has an Affinity Group
program to support employee-organized groups organized
around aspects of social identity, declines to sanction any
group that promotes a religious position. As a result, when
Moranski sought Affinity Group status for the “GM Chris-
tian Employee Network,” General Motors denied his
request. Moranski contends that this denial constituted
unlawful discrimination against him on the basis of his
Christian religion, in violation of Title VII.



1
  http://www.intel.com/jobs/diversity/people (last visited Decem-
ber 20, 2005).
2
  http://www.ti.com/corp/docs/company/citizen/diversity/
initiatives.shtml (last visited December 20, 2005).
6                                                No. 05-1803

  Title VII defines “religion” to include “all aspects of
religious observance and practice, as well as belief.” 42
U.S.C. § 2000e(j). The statute makes it unlawful for an
employer “to discriminate against any individual with
respect to his compensation, terms, conditions, or privileges
of employment, because of such individual’s race, color,
religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).
It is well-established that “[t]he central question in any
employment-discrimination case is whether the employer
would have taken the same action had the employee been
of a different race (age, sex, religion, national origin, etc.)
and everything else had remained the same.” Carson v.
Bethlehem Steel Corp., 82 F.3d 157, 158 (7th Cir. 1996).
Here, the allegations in Moranski’s complaint make clear
that General Motors would have taken the same action had
he possessed a different religious position.
  Although General Motors currently recognizes nine
Affinity Groups, Moranski acknowledges that the company
has never approved an Affinity Group based on any other
religion, nor would the Guidelines allow it to do so. Instead,
Moranski argues that General Motors’s refusal to grant
Affinity Group status to any group that promotes or
advocates a religious position means that it treats “non-
religious” employees more favorably than religious employ-
ees. General Motors, however, has never recognized an
Affinity Group that promotes or advocates any religious
position, even one of religious indifference or opposition to
religion. Nor, as Moranski acknowledges, would the Guide-
lines allow it to do so. The Guidelines preclude recognition
of Affinity Groups based on any religious “position,” includ-
ing agnosticism, atheism, and secular humanism. The
Guidelines also prohibit General Motors from recognizing,
in Moranski’s terms, a group organized on the basis of “non-
religion.” Simply stated, General Motors’s Affinity Group
policy treats all religious positions alike–it excludes them
all from serving as the basis of a company-recognized
No. 05-1803                                                  7

Affinity Group. The company’s decision to treat all religious
positions alike in its Affinity Group program does not
constitute impermissible “discrimination” under Title VII.
  It is true, as Moranski points out, that General Motors
does recognize Affinity Groups based on race, color, sex, and
national origin, the other categories protected by Title VII.
See 42 U.S.C. § 2000e-2(a)(1). It does not follow, however,
that the company’s decision to exclude all groups formed on
the basis of religious positions violates Title VII.
Unsurprisingly, Moranski does not point us to any author-
ity for his proposition that a court should use cross-categori-
cal comparisons when evaluating Title VII claims. His logic
would mean that a company would violate Title VII if it
recognized an Affinity Group on the basis of religion but not
sex, or granted status to a group on the basis of sex but not
to one based on ethnicity. Yet even Moranski concedes Title
VII law does not stretch this far, replying instead that a
company must allow recognition of a group organized on the
basis of whatever an employee deems his or her “main
identifying characteristic.” This argument does not help
Moranski. It has no basis in Title VII law, nor do the
Affinity Group Guidelines make any reference to an em-
ployee’s “main identifying characteristic.”
  Rather than looking to what an employee might deem his
or her “main identifying characteristic,” we return again to
the language of Title VII, which makes it unlawful for an
employer to “discriminate . . . because of such individual’s
race, color, religion, sex, or national origin.” 42 U.S.C. §
2000e-2(a)(1) (emphasis added). As we have said before, this
statutory text means that the “touchstone of Title VII is, of
course, discrimination or disparate treatment.” Holman,
211 F.3d at 402. In Holman, we held a Title VII claim failed
where the employer treated men and women equally,
explaining:
8                                                  No. 05-1803

    Because Title VII is premised on eliminating
    discrimination, inappropriate conduct that is
    inflicted on both sexes, or that is inflicted regard-
    less of sex, is outside the statute’s ambit . . . . We do
    not think, however, that it is anomalous for a Title
    VII remedy to be precluded when both sexes are
    treated badly. Title VII is predicated on discrimina-
    tion. Given this premise, requiring disparate treat-
    ment is consistent with the statute’s purpose of
    preventing such treatment. . . .
Id. See also McKenzie v. Milwaukee County, 381 F.3d 619,
626 (7th Cir. 2004) (failure of female officer to identify
similarly situated male officer defeated claim); Johnson v.
Cambridge Indus., Inc., 325 F.3d 892, 899 (7th Cir. 2003)
(reviewing Title VII claim by comparing treatment of
African American and Caucasian employees); Guardian
Indus. Corp. v. N.L.R.B., 49 F.3d 317, 320 (7th Cir. 1995)
(“age discrimination means treating persons 40 and over
differently from those who are younger”).
  Similarly here, Moranski’s complaint contains allegations
making clear that General Motors refuses to grant Affinity
Group status to any group on the basis of any position with
respect to religion. It makes no difference that, as Moranski
stressed, all employees have a race or gender, but not all
might identify with a religion. The Affinity Group Guide-
lines treat employees with all religious positions identically:
any employee with any religious position may join any of
the recognized Affinity Groups, but the company will not
recognize as an Affinity Group a group organized on the
basis of a religious position. This is not discrimination
“because of” religion, and the district court properly granted
General Motors’s motion to dismiss for failure to state a
No. 05-1803                                                    9

claim upon which relief could be granted.3 Our conclusion
on this point makes it unnecessary for us to consider the
other arguments General Motors raised in support of the
district court’s decision.


                     III. CONCLUSION
  For the foregoing reasons, the district court’s grant of
General Motors’s motion to dismiss for failure to state a
claim upon which relief could be granted is AFFIRMED.


A true Copy:

       Teste:


                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




3
  We note that General Motors is not a federal or state actor.
Under the First Amendment to the United States Constitution, a
government body may not be able to open a forum for private
speech and exclude from that forum speech regarding the entire
subject matter of religion. See, e.g., Grossbaum v. Indianapolis-
Marion County Bldg. Auth., 63 F.3d 581, 592 (7th Cir. 1995).
                    USCA-02-C-0072—12-29-05